Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.


Claims 1-8, 13-16 are rejected under 35 U.S.C. 103 as being unpatentable over Nam (US Pub 2017/0330312 A1) in view of Kunkel et al. (US Pub 2018/0374192 A1).
As to claim 1, Nam disclose an image processing apparatus comprising: a variable determination unit that performs, based on a distribution of luminance values of individual pixels included in a predetermined area (¶0060, “the tone mapping unit 237 may perform the tone mapping based on histogram information of the HDR image. The histogram information of the HDR image may be generated based on a luminance value of each of pixels of the HDR image. The metadata parser 231 may generate the histogram information based on the luminance value of each of pixels of the HDR image, and then, may send the generated histogram information to the tone mapping unit 237. The tone mapping unit 237 may generate a tone curve based on the histogram information from the metadata parser 231. The tone curve may allow the luminance range of the HDR image to be mapped into the available output luminance range of the display panel 270.” ¶0093, “The histogram information of the HDR image may indicate a frequency of occurrences of the pixels having a brightness of the HDR image relative to the brightness of the HDR image.”), 
(¶0060, “The tone mapping unit 237 may generate a tone curve based on the histogram information from the metadata parser 231.”); and 
a converter that converts the first video data into second video data displayed in the second dynamic range, based on the variable determined by the variable determination unit (¶0060, “The tone curve may allow the luminance range of the HDR image to be mapped into the available output luminance range of the display panel 270.”).
Nam does not disclose determined according to information regarding a motion of a user.
Kunkel discloses according to information regarding a motion of a user (Kunkel, ¶0042, “image metadata” “movements, motion vectors” ¶0045, “the different viewports to the scene may be determined based at least in part on one or more of the geometric/display characteristics of the displays, viewer head-tracking information, navigations through mouse, trackball, keyboard, foot tracker, actual body motion, etc.”).
Nam and Kunkel are considered to be analogous art because all pertain to computer graphics. It would have been obvious before the effective filing date of the claimed invention to have modified Nam with the features of “according to information regarding a motion of a user” as taught by Kunkel. The suggestion/motivation would have been because the different viewports to the scene may be determined based at Kunkel, ¶0045).

As to claim 2, claim 1 is incorporated and the combination of Nam and Kunkel discloses in a case where the information regarding the motion of the user satisfies a predetermined condition, the variable determination unit determines the variable based on the distribution of the luminance values of the individual pixels included in the predetermined area (Kunkel, ¶0103, “At the current center P of the filter kernel, the maximum and minimum luminance spherical surface filter may generate or determine local luminance values smin and smax using maximum and minimum luminance values in the set F of all spherically arranged pixels in the filter kernel. As the filter kernel filters over (or moves the current center P across) all portions of a spherical image (e.g., 110 of FIG. 1B, 112 of FIG. 1B, etc.), the spherical distributions of the local luminance values smin and smax can be obtained for the spherical image.” ¶0123, “viewport center coordinates, sizes, an aspect ratio, etc., of a viewport (denoted as “viewport 1”), which may be a rectilinear viewport for the purpose of illustration, in a solid angle (denoted as “solid angle 1”) can be defined or determined by an image processing system as described herein, for example, based on one or more parameters collected via an input controller, a helmet movement tracker, face tracker, eye or facial feature scanner, etc.” ¶0145, “a physical rotation of a viewer's HMD (e.g., 612, etc.) at a final image rendering time, or by a logical rotation specified by a user (e.g., a director, a producer, etc.) in between the image content creation time and the image rendering time.”)

As to claim 3, claim 2 is incorporated and the combination of Nam and Kunkel discloses in a case where a motion speed of the user is a predetermined threshold or less as a case where the information regarding the motion of the user satisfies the predetermined condition, the variable determination unit determines the variable based on the distribution of the luminance values of individual pixels included in the predetermined area (Kunkel, ¶0103, 0123, 0145, teaches a user movement or rotation. Thus it is obvious the motion speed is greater than zero which can teach the claimed predetermined threshold.)

As to claim 4, claim 2 is incorporated and the combination of Nam and Kunkel discloses in a case where the information regarding the motion of the user does not satisfy the predetermined condition, the converter converts the first video data into the second video data based on an existing variable determined before a time point of determination of the predetermined condition (Kunkel, ¶0103, 0123, 0145 suggest when a user does not move, the viewport is static thus there no new variable.)

As to claim 5, claim 1 is incorporated and the combination of Nam and Kunkel discloses in a case where pixel information of individual pixels included in the predetermined area satisfies a predetermined condition, the variable determination unit determines the variable based on a distribution of the luminance values of individual pixels included in the predetermined area (Nam, ¶0098, “FIG. 8 shows a graph of a distribution of luminance values respectively corresponding to pixels in each scene the HDR image.” Kunkel, ¶0046, “The display management operations may adapt pixel values in viewports of spherical images of a relatively high dynamic range to content-mapped viewport images of a dynamic range supported by the target display device based on a transfer function”)

As to claim 6, claim 5 is incorporated and the combination of Nam and Kunkel discloses in a case where an amount of change of the pixel information of individual pixels included in the predetermined area in a predetermined time is a predetermined threshold or less as a case where the pixel information of individual pixels included in the predetermined area satisfies the predetermined condition, the variable determination unit determines the variable based on the distribution of the luminance values of individual pixels included in the predetermined area Kunkel, ¶0046, “The display management operations may adapt pixel values in viewports of spherical images of a relatively high dynamic range to content-mapped viewport images of a dynamic range supported by the target display device based on a transfer function” In this case of Kunkel when the system perform motion detection based on pixels changes. )

As to claim 7, claim 5 is incorporated and the combination of Nam and Kunkel discloses in a case where the pixel information of the individual pixels included in the predetermined area does not satisfy the predetermined condition, the converter converts the first video data into the second video data based on an existing variable determined before a time point of determination of the predetermined condition (Kunkel, ¶0103, 0123, 0145 suggest when a user does not move, the viewport is static thus there no new variable.)

As to claim 8, claim 1 is incorporated and the combination of Nam and Kunkel discloses in a case where the variable determination unit has determined a second variable after determining a first variable, the variable determination unit determines values that achieve stepwise transition from the first variable to the second variable, and the converter converts the first video data into the second video data by sequentially using the values that achieves stepwise transition from the first variable to the second variable, determined by the variable determination unit (Kunkel, ¶0129, “viewport center coordinates, sizes, an aspect ratio, etc., of a viewport n (which may be a rectilinear viewport for the purpose of illustration) in a solid angle n can be defined or determined by an image processing system as described herein, for example, based on one or more parameters collected via an input controller, a head movement tracker, face tracker, eye or facial feature scanner, etc.” ¶0046, “Some or all of the transfer function parameters such as maximum luminance, mid-tone, and minimum luminance values, etc., may be globally set for a viewport image (or an image of a specific viewport to a specific spherical image).”).

As to claim 13, claim 1 is incorporated and the combination of Nam and Kunkel discloses the first video data is spherical content, and the image processing apparatus further comprises an area determination unit that performs projection conversion on a partial area of the spherical content specified based on the motion of the user and determines the area corresponding to the image after the projection conversion, as the predetermined area (Kunkel, abstract, ¶0044.).

As to claim 14, claim 1 is incorporated and the combination of Nam and Kunkel discloses comprising a display control unit that controls display of the second video data obtained by conversion by the converter (Nam, Fig. 2, Fig .3).

As to claim 15, the combination of Nam and Kunkel discloses An image processing method, by a computer, comprising: performing, based on a distribution of luminance values of individual pixels included in a predetermined area determined (See claim 1 for detailed analysis.).


As to claim 16, the combination of Nam and Kunkel discloses a non-transitory computer readable recording medium recording an image processing program for causing a computer to function as: a variable determination unit that performs, based on a distribution of luminance values of individual pixels included in a predetermined area determined according to information regarding a motion of a user out of first video data recorded in a first dynamic range, determination of a variable to be used to calculate the luminance values of the individual pixels when the first dynamic range is converted into a second dynamic range; and a converter that converts the first video data into second video data displayed in the second dynamic range, based on the variable determined by the variable determination unit (See claim 1 for detailed analysis.).


Allowable Subject Matter
Claims 9-12 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter: 
As to claim 9, the prior arts failed to teach or suggest the variable determination unit determines the variable based on a value obtained by dividing a logarithmic mean of the luminance values of individual pixels included in the predetermined area by a mode of the luminance values of the individual pixels included in the predetermined area. 
As to claim 10, the prior arts failed to teach or suggest the variable determination unit determines the variable based on a distribution of luminance values of individual pixels included in a virtual object that is superimposed on the predetermined area and individual pixels that are not superimposed on the virtual object in the predetermined area.
The dependent claims 11-12 are also objected as being dependent upon claim 10.



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YU CHEN whose telephone number is (571)270-7951.  The examiner can normally be reached on M-F 8-5 PST Mid-day flex.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Xiao Wu can be reached on 571-270-7951.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/YU CHEN/Primary Examiner, Art Unit 2613